                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                                               DOC #:
                                                                               DATE FILED: 6/23/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   19-CR-93 (VEC)
                                                                       :
TYMEEKE JOHNSON,                                                       :      ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on December 10, 2020, the Court ordered Mr. Johnson to continue to seek

employment and to complete 10 hours of community service each week until he secures a job;

        WHEREAS on March 30, 2021, the parties appeared for a conference;

        WHEREAS Mr. Johnson reported that he had not secured employment or completed any

community service hours;

        WHEREAS on April 23, 2021, Defense counsel informed the Court that Mr. Johnson had

suffered gunshot injuries requiring hospitalization, Dkt. 75;

        WHEREAS on April 23, 2021, the Court adjourned an upcoming status conference sine

die and required that Probation update the Court in six weeks on Mr. Johnson’s health and

whether Probation believes he is ready to resume his job search and community service

requirements, Dkt. 76;

        WHEREAS on June 22, 2021, Probation reported that Mr. Johnson is undergoing

physical therapy but otherwise feels fine physically;

        WHEREAS Probation further reported that it sees no reason why Mr. Johnson could not

resume his employment search and community service obligations; and
       WHEREAS the Southern District of New York is no longer requiring vaccinated persons

to wear masks during non-jury trial proceedings, if all participants are vaccinated;

       IT IS HEREBY ORDERED that Mr. Johnson must resume his search for employment

and he must complete 10 hours of community service each week until he has obtained at least

part time (defined as at least 20 hours per week) employment. Mr. Johnson must provide proof

of community service and proof of efforts to obtain employment to Probation each week on a

day of the week to be set by Probation.

       IT IS FURTHER ORDERED that Mr. Johnson must be drug tested at least once prior to

July 27, 2021.

       IT IS FURTHER ORDERED that Probation must submit a status report to the Court and

the parties by no later than Tuesday, July 20, 2021. The status report must update the Court on

Mr. Johnson’s attempts to secure employment, the number of community service hours he has

completed, and the results of drug testing. If any week passes in which Mr. Johnson fails to

complete the required hours of community service, Probation must promptly report the same to

the Court.

       IT IS FURTHER ORDERED that the next conference in this matter is scheduled for

Tuesday, July 27, 2021, at 11:00 A.M. The conference will be held in Courtroom 443 of the

Thurgood Marshall United States Courthouse, located at 40 Foley Square, New York, New York

10007. Per the SDNY COVID-19 Courthouse Entry Program, any person who appears at any

SDNY courthouse must complete a questionnaire and have his or her temperature taken. Please

see the enclosed instructions.

       IT IS FURTHER ORDERED that, in light of the new SDNY protocols for non-trial

proceedings, Defense counsel must inform the Court by no later than 3 business days prior to

the proceeding whether the attorney and the Defendant have been fully vaccinated against
                                                 2
COVID-19; the prosecutor and probation officer must similarly inform the Court whether he or

she has been vaccinated on the same time schedule. This notification can be through an email

to Chambers.

       IT IS FURTHER ORDERED that interested members of the public may attend the

conference by dialing 1-888-363-4749, using the access code 3121171 and the security code

0093. All of those accessing the hearing are reminded that recording or rebroadcasting of the

proceeding is prohibited by law.




SO ORDERED.


Dated: June 23, 2021                               __________________________________
       New York, New York                                      Valerie Caproni
                                                          United States District Judge




                                               3
Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet
the requirements for entry, you will be sent a QR code to be used at the SDNY entry device at
the courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.




                                                4
